Citation Nr: 1332624	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-14 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had almost 8 years of active service, including a period from January 1963 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for bilateral hearing loss as directly related to his military service as a jet aircraft mechanic, where the Veteran was exposed to the loud sound of jet aircraft engines on a routine basis.

As a result of the Veteran's claim, he was provided with a VA audiological examination in July 2010.  The VA examiner determined that the Veteran does currently suffer from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  However, the examiner concluded that because the Veteran's enlistment and separation examinations revealed no "significant change in hearing sensitivity," the Veteran's hearing loss was not related to his active service.  While the examiner noted that the Veteran was exposed to acoustic trauma as an aircraft mechanic during active service, it was not mentioned what, if any, role that played in the etiology of the hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the July 2010 VA examination for an addendum opinion.  If the July 2010 VA examiner is unavailable, the claims file should be forwarded to another audiologist.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner should indicate whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral hearing loss is etiologically related to his period of active service, specifically the acoustic trauma the Veteran experienced as an aircraft mechanic during service.  A complete rationale must be provided for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement f the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


